Teuton, J.
If, in a dispossessory proceeding against a tenant at sufferance, the plaintiff prevails, the tenant holding over is liable for double the reasonable rental value of the premises from the date of the demand proved or presumed, and not double the rental stipulated in the contract of lease. Darling Stores Corp. v. William Beatus Inc., 68 Ga. App. 869 (24 S. E. 2d, 805); Code § 61-305. The plaintiff in his dispossessory affidavit alleged that the tenant was holding over after the term, thereby recognizing him as a tenant at sufferance, and he can not complain because the court, in directing a verdict in his favor, failed to award double rent when no reasonable rental value of the premises was proved.
The court did not err in failing to award double rent.

Judgment affirmed.


Sutton, C.J., and Worrill, J., concur.